Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                September 21, 2015

The Court of Appeals hereby passes the following order:

A16E0009. TONER v. CHAVEZ.

      Walter John Toner, IV has filed in this court an “Emergency Application for
Leave to Appeal Interlocutory Order.” While Toner’s motion purports to be an
emergency motion, it does not meet the requirements of Court of Appeals Rule 40 (b).
In addition, Toner cannot circumvent the interlocutory procedure by including
“Emergency” in the caption of his motion. To appeal from the trial court’s
interlocutory ruling, Toner was required to obtain a certificate of immediate review
and otherwise follow the requirements of Court of Appeals Rule 30 (b) and OCGA
§ 5-6-34 (b). For these reasons, his motion is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           09/21/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.